     Case 2:17-cv-05154-ES-MAH Document 168 Filed 08/02/21 Page 1 of 2 PageID: 2778

                                  BELL & SHIVAS, P.C.
                                            ATTORNEYS             AT LAW
 Joseph J. Bell•+                                                                                             Joseph J. Bell, IV •
 joebell@bsblowgroup.com                                                                                     jbell4@bsblowgroup.com

David T. Shivas •                                                                                                 Brian Laskiewicz
dshivos@bsblowgroup.com                                                                             brionloskiewicz@bsblowgroup.com

                                                                                Hon. Paul W. Armstrong. J.S.C. (Ret.) of Counsel

                                                                July 30, 2021
                                                                                                                  Admitted New Jem,y Bar
                                                                                                                  • Admitted New York 80f
                                                                                                               • Admitted Pennsylvania Sor
                                                                                                                      + L.l.M. in Labor law

       Via E-Filing
       Honorable Michael A. Hammer, U.S.M.J.
       United States District Court
       Martin Luther Ki ng Building & U.S. Courthouse
       50 Walnut Street
       Newark, NJ 07102
                    Re:    Steven Prunkel v. County of Bergen, et al.
                           Case No.: 2:17-cv-05154-ES-MAH

       Dear Judge Hammer:

              I represent Plaintiff, Steven Prunkel, in this case. A motion for transfer of venue pursuant
       to 28 U.S.C. § 1404 was filed by Defendant, Trooper Nicholas DeSantis. The return date for the
       motion is August 16, 2021. Pursuant to L.Civ.R. 7.l(d)(5), I am hereby requesting a two-week
       extension of the return date. With the 14-day- extension, the return date would be extended to
       August 30, 2021.
                    Your Honor's consideration is greatly appreciated.


                                                                Respectfully yours,

                                                                Isl David T. Shivas
                                                                David T. Shivas

       cc: Matthew Skolnik, Esq.


Dated: 8/2/21                                             s/ Michael A. Hammer
                                                          Michael A. Hammer, U.S.M.J.
Case 2:17-cv-05154-ES-MAH Document 168 Filed 08/02/21 Page 2 of 2 PageID: 2779

150 Mineral Springs Drive. P.O . Box 220. Roc kaway, New Jersey 07866 Telephone   : 973-442-7900 Fa x: 973-442-7990
                                             www .bsblawgroup.c    om
